 


109 HR 13 IH: Clean, Learn, Educate, Abolish, Neutralize, and Undermine Production (CLEAN-UP) of Methamphetamines Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 13 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Kennedy of Minnesota (for himself, Mr. Nunes, Mr. Graves, Mr. Calvert, Mr. Radanovich, Ms. Jackson-Lee of Texas, Mr. LaTourette, Mr. Inslee, Mr. Chandler, Mr. Davis of Tennessee, Mr. Ehlers, Mr. Herger, Mr. Shimkus, Mr. Bartlett of Maryland, Mr. Green of Wisconsin, Mr. Cardoza, Mr. Blumenauer, Mr. Towns, Mr. Baird, Mr. Sullivan, Mrs. Jo Ann Davis of Virginia, Mr. Walden of Oregon, Mr. Holden, Mr. Cox, and Mr. Rogers of Alabama) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Agriculture, Resources, Transportation and Infrastructure, Education and the Workforce, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To respond to the illegal production, distribution, and use of methamphetamines in the United States, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Clean, Learn, Educate, Abolish, Neutralize, and Undermine Production (CLEAN-UP) of Methamphetamines Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Environmental protection 
Sec. 101. Response to environmental hazards associated with illegal manufacture of methamphetamine on Department of Agriculture and Department of the Interior lands 
Sec. 102. Grant program to assist State and local government and private response to environmental hazards associated with illegal manufacture of methamphetamine on agricultural lands 
Sec. 103. Designation of by-products of methamphetamine laboratories as hazardous materials and waste under Hazardous Materials Transportation Act and Solid Waste Disposal Act 
Sec. 104. Grant program to assist law enforcement agencies in the safe identification, cleanup, and disposal of methamphetamine laboratories 
Sec. 105. Grant program to assist law enforcement agencies in meeting the costs of complying with Federal laws relating to methamphetamine laboratory cleanup and disposal 
Sec. 106. Study of environmental impact 
Title II—Education, prevention, and treatment 
Sec. 201. Study regarding health effects of exposure to process of unlawful manufacture of methamphetamine 
Sec. 202. Grants for educational programs on prevention and treatment of methamphetamine abuse 
Sec. 203. Local grants for treatment of methamphetamine abuse and related conditions 
Title III—Enforcement 
Sec. 301. Authorization of appropriations relating to methamphetamine laboratory seizure statistics 
Sec. 302. Authorization of appropriations relating to COPS grants 
Sec. 303. Expansion of methamphetamine Hot Spots program to include personnel and equipment for enforcement, prosecution, and environmental cleanup 
Sec. 304. Authorization of appropriations relating to the clandestine laboratory training 
Sec. 305. Statement of Congress regarding availability and illegal importation of pseudoephedrine from Canada 
IEnvironmental protection 
101.Response to environmental hazards associated with illegal manufacture of methamphetamine on Department of Agriculture and Department of the Interior lands 
(a)Response activitiesThe Secretary of Agriculture and the Secretary of the Interior may carry out programs for the environmental clean up and remediation of National Forest System lands and other lands under the jurisdiction of the Department of Agriculture and National Park System lands and other lands under the jurisdiction of the Department of the Interior that are contaminated with any hazardous substance or pollutant associated with the illegal manufacture of methamphetamine. 
(b)Authorization of appropriationsThere is authorized to be appropriated $15,000,000 to carry out the programs authorized in subsection (a). 
102.Grant program to assist State and local government and private response to environmental hazards associated with illegal manufacture of methamphetamine on agricultural lands 
(a)Grants authorizedThe Secretary of Agriculture may make grants to State and local governments and to private persons to assist the efforts of State and local governments and private persons to clean up and remediate agricultural lands that are contaminated with any hazardous substance or pollutant associated with the illegal manufacture of methamphetamine. No grant may be made under this subsection to any person who is responsible for the contamination. 
(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Agriculture $15,000,000 to make grants under subsection (a). 
103.Designation of by-products of methamphetamine laboratories as hazardous materials and waste under Hazardous Materials Transportation Act and Solid Waste Disposal Act 
(a)Hazardous materials transportation ActThe Secretary of Transportation shall utilize the authority provided by section 5103 of title 49, United States Code, to designate certain by-products of the methamphetamine production process as hazardous materials for purposes of chapter 51 of such title to protect the environment from the environmental harm caused by certain by-products of illegal methamphetamine laboratories and to expand the civil and criminal penalties available against persons who operate such laboratories. 
(b)Solid Waste Disposal ActThe Administrator of the Environmental Protection Agency shall utilize the authority provided by section 3001 of the Solid Waste Disposal Act (42 U.S.C. 6921) to designate certain by-products of the methamphetamine production process as hazardous waste for purposes of such Act (42 U.S.C. 6901 et seq.) to protect the environment from the environmental harm caused by certain by-products of illegal methamphetamine laboratories and to expand the civil and criminal penalties available against persons who operate such laboratories. 
(c)Covered materialsNot later than 13 months after the date of the enactment of this Act, the Administrator of the Drug Enforcement Administration shall submit to the Secretary of Transportation and the Administrator of the Environmental Protection Agency a list of those by-products of the methamphetamine production process that, in the event of improper disposal and inadequate remediation, are likely to cause long-term harm to the environment. The Administrator of the Drug Enforcement Administration shall take into consideration the report required by section 106 in preparing the initial list and shall revise the list annually thereafter as necessary to reflect changes in the methamphetamine production process. 
(d)Time for designationThe designations required by subsections (a) and (b) shall be completed not later than 18 months after the date of the enactment of this Act. If the Administrator of the Drug Enforcement Administration revises the list referred to in subsection (c), the Secretary of Transportation and the Administrator of the Environmental Protection Agency shall complete additional designations to reflect the revisions made to the list not later than 18 months after the date of the submission of the revised list. 
104.Grant program to assist law enforcement agencies in the safe identification, cleanup, and disposal of methamphetamine laboratories 
(a)Grants authorizedThe Secretary of Labor, acting through the Occupational Safety and Health Administration, shall provide grants to State and local law enforcement agencies to be used for— 
(1)the provision of training in safe procedures for identifying, cleaning up, and disposing of methamphetamine laboratories, and 
(2)the acquisition of equipment for the safe identification, cleanup, and disposal of methamphetamine laboratories. 
(b)Included activitiesGrant funds provided under subsection (a) may be used to cover costs associated with training and acquisition described in such subsection that is provided by public agencies or private organizations.  
(c)RulemakingThe Secretary of Labor may prescribe rules to carry out this section. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2006. 
105.Grant program to assist law enforcement agencies in meeting the costs of complying with Federal laws relating to methamphetamine laboratory cleanup and disposal 
(a)Grants authorizedThe Secretary of Labor shall provide grants to State and local law enforcement agencies to assist such agencies in meeting the costs of complying with Federal laws regarding the cleanup and disposal of methamphetamine laboratories. 
(b)RulemakingThe Secretary of Labor may prescribe rules to carry out this section. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2006. 
106.Study of environmental impact 
(a)Study requiredNot later than one year after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency shall submit to Congress a study of the impact of the operation of laboratories for the manufacture of methamphetamines on the environment, including the impact on agriculture. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Administrator of the Environmental Protection Agency $1,000,000 for fiscal year 2006 to conduct the study required by subsection (a). 
IIEducation, prevention, and treatment 
201.Study regarding health effects of exposure to process of unlawful manufacture of methamphetamine 
(a)In generalWith respect to the unlawful manufacturing of methamphetamine, the Secretary of Health and Human Services shall conduct a study for the purpose of determining— 
(1)to what extent food, water, air, soil, equipment, or other matter becomes contaminated with methamphetamine or other harmful substances as a result of the proximity of the matter to the process of such manufacturing; and 
(2)whether any adverse health conditions result from the exposure of individuals to such process or to contaminated matter within the meaning of paragraph (1). 
(b)Report to CongressNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services shall complete the study under subsection (a) and submit to the Congress a report describing the findings of the study. 
202.Grants for educational programs on prevention and treatment of methamphetamine abusePart A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended— 
(1)in section 4003— 
(A)at the end of paragraph (1), by striking and; 
(B)at the end of paragraph (2), by striking the period and inserting ; and; and 
(C)at the end of the section, by adding the following: 
 
(3)$20,000,000 for fiscal year 2006, for grants under subpart 4.; 
(2)by redesignating subpart 4 as subpart 5; and 
(3)by inserting after subpart 3 the following: 
 
4Education on prevention and treatment of methamphetamine abuse 
4146.Grant program 
(a)GrantsFrom funds made available to carry out this subpart under section 4003(3), the Secretary may make grants on a competitive basis to State agencies, local educational agencies, and nonprofit organizations to carry out programs to educate students on prevention and treatment of methamphetamine abuse. 
(b)ApplicationsTo receive a grant under this section, an applicant shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.. 
203.Local grants for treatment of methamphetamine abuse and related conditionsSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.) is amended— 
(1)by redesignating the section 514 that relates to methamphetamine and appears after section 514A as section 514B; and 
(2)by inserting after section 514B (as so redesignated) the following section: 
 
514C.Local grants for treatment of methamphetamine abuse and related conditions 
(a)In generalThe Secretary may make grants to political subdivisions of States and to nonprofit private entities for the purpose of providing treatment for methamphetamine abuse, subject to subsection (b). 
(b)Certain services for childrenIn addition to the purpose described in subsection (a), a grant under such subsection may be expended to treat children for any adverse health condition resulting from a qualifying methamphetamine-related exposure. 
(c)DefinitionsFor purposes of this section: 
(1)The term children means individuals who are under the age of 18. 
(2) 
(A)The term qualifying methamphetamine-related exposure, with respect to children, means exposure to methamphetamine or other harmful substances as a result of the proximity of the children to the process of manufacturing methamphetamine or the proximity of the children to associated contaminated matter. 
(B)The term associated contaminated matter, with respect to the process of manufacturing methamphetamine, means food, water, air, soil, equipment, or other matter that is contaminated with methamphetamine or other harmful substances as a result of the proximity of the matter to such process. 
(d)Funding 
(1)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $10,000,000 for fiscal year 2006. 
(2)Allocation for childrenOf the amount appropriated under paragraph (1) for a fiscal year, not less than $2,500,000 shall be reserved for carrying out this section with respect to children.. 
IIIEnforcement 
301.Authorization of appropriations relating to methamphetamine laboratory seizure statisticsIn addition to any other funds authorized to be appropriated for fiscal year 2006 for the collection, aggregation, and dissemination of methamphetamine laboratory seizure statistics by the El Paso Intelligence Center (EPIC) of the Department of Justice, there is authorized to be appropriated $2,000,000 for such purpose. 
302.Authorization of appropriations relating to COPS grants 
(a)In generalIn addition to any other funds authorized to be appropriated for fiscal year 2006 for grants under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.), known as the COPS program, there is authorized to be appropriated $20,000,000 for such purpose to provide training to State and local prosecutors and law enforcement agents for prosecution of methamphetamine offenses. 
(b)Rural Set-AsideOf amounts made available pursuant to subsection (a), $5,000,000 shall be available only for prosecutors and law enforcement agents for rural communities. 
(c)DEA reimbursementOf amounts made available pursuant to subsection (a), $2,000,000 shall be available only to reimburse the Drug Enforcement Administration for existing training expenses. 
303.Expansion of methamphetamine Hot Spots program to include personnel and equipment for enforcement, prosecution, and environmental cleanupSection 1701(d) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(d)) is amended— 
(1)in paragraph (11) by striking and at the end; 
(2)in paragraph (12) by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(13)hire personnel and purchase equipment to assist in the enforcement and prosecution of methamphetamine offenses and the environmental cleanup of methamphetamine-affected areas.. 
304.Authorization of appropriations relating to the clandestine laboratory trainingIn addition to any other funds authorized to be appropriated for fiscal year 2006 for the facilities and personnel used to operate the Clandestine Laboratory Training Facility of the Drug Enforcement Administration, located in Quantico, Virginia, there is authorized to be appropriated $10,000,000 for such purpose (but to include not more than 20 additional fulltime positions) to provide training to law enforcement personnel of all the States, the District of Columbia, the Commonwealth of Puerto Rico, and the territories and possessions of the United States. 
305.Statement of Congress regarding availability and illegal importation of pseudoephedrine from Canada 
(a)FindingsThe Congress finds that— 
(1)pseudoephedrine is one of the basic precursor chemicals used in the manufacture of the dangerous narcotic methamphetamine; 
(2)the Federal Government, working in cooperation with narcotics agents of State and local governments and the private sector, has tightened the control of pseudoephedrine in the United States in recent years; 
(3)pseudoephedrine can only be purchased in the United States in small quantity bottles or blister packs; however, the widespread presence of large containers of pseudoephedrine from Canada at methamphetamine laboratories and dumpsites in the United States, despite efforts of law enforcement agencies to stem the flow of these containers into the United States, demonstrates the strength of the demand for, and the inherent difficulties in stemming the flow of, these containers from neighboring Canada; and 
(4)Canada lacks a comprehensive legislative framework for addressing the pseudoephedrine trafficking problem. 
(b)Call for action by CanadaThe Congress strongly urges the President to seek commitments from the Government of Canada to begin immediately to take effective measures to stem the widespread and increasing availability in Canada and the illegal importation into the United States of pseudoephedrine. 
 
